DETAILED ACTION
Non- Final Rejection
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 
Response to Amendment 
Applicant’s amendments, filed 10/24/2022 to claims are accepted. In this amendment, Claims 1, 8 and 15 have been amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by 
Bougaev et al. (US 2010/0290144) supported by Armendariz et al. (US 2009/0027846).

Regarding Claims 1, 8 and 15. Bougaev  teaches a method for predicting hard drive disk (HDD) performance in an experimental enclosure, comprising (fig. 3) (system fig. 1; processor 116: fig. 1): 
obtaining, by an HDD performance data generator (302), an experimental enclosure vibration dataset  from a vibration measurement apparatus(304, 306, 308); 
obtaining an ideal HDD vibration threshold dataset(signatures: 308); 
making a first comparison between the experimental enclosure vibration dataset (i.e. performance matric) and the ideal HDD vibration threshold dataset (i.e. vibration-resilience signatures) ([0042]); 
calculating, based on the first comparison, an experimental enclosure HDD performance dataset(310; [0042]; throughput,  rms g: fig. 2); 
making a first determination that the experimental enclosure HDD performance dataset exceeds an acceptable threshold (no (performance is not acceptable): fig. 3; maximum allowable vibration level (e.g. .30 for drive C(minimum throughput)): [0035], [0036]; the examiner consider maximum allowable vibration level to be an acceptable threshold)(supported by Armendariz’s [0007]: vibration identification and attenuation system 90 comprises minimum vibrations threshold data 84 used to identify the minimum throughput and/or the maximum acceptable vibration level of hard drive 110 before hard drive 110 is considered inoperable and/or in failure mode); 
performing a design action on the experimental enclosure based on the first determination to generate a design of an enclosure, wherein the enclosure is a modified version of the experimental enclosure (314: fig.3 and fig.2; [0042]), and
wherein the ideal HDD vibration threshold dataset  is based on vibrational threshold two or more HDDs ((resilience signatures: 308; acquiring vibration-resilience signatures of the various HDDs: [0043]; The Examiner considered “signatures of the various HDDs” to be “threshold or signatures of two or more HDDs”) stored in a historical vibration dataset repository (116: fig.1;computer system: [0030],[0034]) to determine the design action on the experimental enclosure relative to the enclosure([0035]-[0044]).
.
Regarding Claims 2, 9 and 16. Bougaev  further teaches obtaining the experimental enclosure vibration dataset from the vibration measurement apparatus comprises: recording vibration data from the experimental enclosure([0034]), wherein the experimental enclosure is partially constructed (test enclosure is a mechanically simplified chassis: [0038]) and wherein the enclosure is fully constructed (102: fig. 1).

Regarding Claims 3, 10 and 17. Bougaev  further teaches  the vibration data is measured by a vibration sensor (116) located near an HDD installation location (102: fig.1; [0041]).

Regarding Claims 4, 11 and 18. Bougaev  further teaches the experimental enclosure HDD performance dataset comprises a plurality of violation values([0031]-[0032], [0035]; 0.4(drive C), 0.8 (drive B) and 1 G(drive A): fig.2).

Regarding Claims 5, 12 and 19. Bougaev  further teaches one of the violation values  is greater than the acceptable threshold(maximum allowable vibration levels .35 (i.e. threshold), failure .4 (violation) for drive c: fig.2, [0035]).

Regarding Claims 6, 13 and 20. Bougaev  further teaches a sum of the violation values (rms value .4 for drive c: fig.2) is greater than the acceptable threshold(maximum allowable vibration levels .35 (i.e. threshold), failure .4 (violation) for drive c: fig.2, [0035]).

Regarding Claims 7 and 14. Bougaev  further teaches the design action comprises: modifying the experimental enclosure to reduce vibrations (314, [0035]-[0036], fig.2).
Response to Argument 
Applicant’s arguments, Applicants had filed arguments on 10/24/2022 in response to art rejection with respect to Claims 1, 8 and 15, Applicant argues that Bougaev does not tech   the amended limitation.
In response, the Examiner respectfully disagree because  Bougaev teaches all the limitations as well as amended limitation also as   wherein the ideal HDD vibration threshold dataset  is based on vibrational threshold two or more HDDs ((resilience signatures: 308; acquiring vibration-resilience signatures of the various HDDs: [0043]; The Examiner considered “signatures of the various HDDs” to be “threshold or signatures of two or more HDDs”) stored in a historical vibration dataset repository (116: fig.1;computer system: [0030],[0034]) to determine the design action on the experimental enclosure relative to the enclosure([0035]-[0044]).. As such the rejection has been maintained.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Theimer et al. (US 8,976,472) disclose the processors analyze waveform of existing vibrations to be attenuated and generate signals including reversed waveforms to cancel unwanted vibrations by interference, where the generated vibrations create destructive interference that reduces amplitude of vibration experienced by components of the storage device to be protected.
b) Bougaev et al. (US 2010/0036621) disclose a system that characterizes a response of a component in a computer system to vibrations generated by the computer system. First, the system measures the response of the component to vibrations in a frequency range while the component is located outside of the computer system. The system also measures vibrations generated by the computer system in the frequency range during operation of the computer system, wherein the vibrations are measured at a location in the computer system which is configured to receive the component. The system then characterizes the response of the component to vibrations generated by the computer system based on the measured response of the component to vibrations in the frequency range and the measured vibrations in the frequency range at the location.
c)Gross et al. (2009/0067080) disclose to techniques for improving the reliability of computer systems. More specifically, embodiments of the present invention relate to a method and an apparatus that improves the reliability of a computer system by selectively mitigating multiple vibration sources within the computer system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864